Citation Nr: 1449202	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-14 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI), claimed as residuals of a concussion including blurred vision, head injury, post-concussion syndrome, temporary loss of balance, hostility, fatigue, insomnia, and memory problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1957 to July 1961.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board remanded this matter in February 2014 for additional development, to include obtaining update treatment records and to schedule a VA Compensation and Pension examination.  All development has not been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To obtain an addendum opinion from a VA Compensation and Pension examiner.

The Board finds that an additional remand is necessary before adjudicating the Veteran's claim.  In February 2014, the Board remanded this matter for a VA Compensation and Pension examination with opinion.  Unfortunately, the opinion is not adequate for rating purposes.  Specifically, the examiner opined that the Veteran did not have a TBI during service and based that finding, in part, on the Veteran's report that he did not have a head injury during service.  The Board notes that up until the April 2014 VA examination, the Veteran had reported having injured his head during service and having residuals from that injury, including blurred vision, post-concussion syndrome, temporary loss of balance, hostility, fatigue, insomnia, and memory problems.  VA treatment records dated October 21, 2013 and November 1, 2013 show that the Veteran's wife reported that he had exhibited an increase in forgetfulness.  Consequently, the Board finds that it is possible that the Veteran may have forgotten the in-service head injury or the severity of the injury.  As such, the Board finds that a remand is warranted to obtain an opinion based on the evidence of record, to include the Veteran's lay statements regarding the etiology of his symptoms submitted during the pendency of the appeal.

The Board also finds that the April 2014 examination report is inadequate because the Board asked the examiner to address the etiology of the Veteran's symptoms if found not to be related to a head injury, to include whether the symptoms were attributable to the Veteran's service-connected hearing loss, headaches, or tinnitus.  Rather than address the symptoms, the examiner provided etiology opinions for conditions already service-connected.  As such, on remand, the examiner must be asked to address the etiology of the Veteran's symptoms as requested in the February 2014 remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records, if any, and associate them with the claims file.

2. Provide the April 2014 VA Compensation and Pension examiner, or if unavailable, provide an examiner with the appropriate expertise, access to the Veteran's claims file located on VBMS and Virtual VA.  It is noted that Virtual VA has records that have not been associated with the VBMS file.  All records must be made available to the examiner.  The examiner must indicate review of all records in VBMS and Virtual VA.  

After reviewing the electronic claims files, including the medical evidence and lay statements, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the reported symptoms of blurred vision, temporary loss of balance, hostility, fatigue, insomnia, and memory problems, are symptoms of a head injury sustained in service.  If the examiner determines that the symptoms are not related to a head injury, the examiner must, if possible, identify the etiology of the reported symptoms.  If unable to identify the etiology of the reported symptoms, the examiner must so state.

If there is a diagnosis related to any of the symptoms of blurred vision, temporary loss of balance, hostility, fatigue, insomnia, and memory problems, that is not already service connected, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disorder manifested during service, is related to service, or is due to or has been aggravated by the Veteran's service-connected hearing loss, headaches, and/or tinnitus.

The examiner should address references in VA treatment records tentatively relating the Veteran's reported symptoms to possible central lesion, middle ear conditions, vestibular disorders, Meniere's disease, exposure to loud noises, and Tullio's syndrome as well as to his migraines and medications for hypertension.

The examiner should also consider the Veteran's history of reporting a head injury during service and the recent reports of worsening memory as indicated by the Veteran's wife when addressing the etiology of the Veteran's claimed disorder. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If any of the requested opinions cannot be provided without resorting to speculation, the examiner must so state and indicate why this is so.

3. Then, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



